DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PROSECUTION REOPENED AFTER APPEAL BRIEF
In view of the Appeal Brief filed on 10/25/2021, PROSECUTION IS HEREBY REOPENED. A new grounds of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641                                                                                                                                                                                                        

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Alen (US 2014/0057550 A1) in view of O’Donnell et al. (US 2013/0107732 A1).
 	Regarding claims 1 and 16. Alen teaches a method of building locational social networks comprising:
 	collecting location data from a set of mobile devices over a time period on multiple occasions  ([0056] periodically query the relay agent for profile-ids associated with the location of the exchange area they are currently in and [0058] relay agent responds to query with a list of profile-ids associated with the location provided  in the query),
 	detecting an occurrence that a first mobile device and a second mobile device of the set of mobile devices are contemporaneously co-located with one another based on 
 	incrementing a counter associated with the first mobile device and the second mobile device based on said detecting (Paragraph [0006] When a device that implements this invention enters an area where there are other devices nearby, the device automatically broadcasts its owner's user profile for consumption by the other devices; saves encountered user profiles of other users broadcast by other devices; associates encountered user profiles with the location they were encountered; and maintains a count of how often a specific user was encountered, see also  [0009], [0064-0065], counting of how often a specific user was encountered);

 	in response to the counter exceeding a threshold amount, generating a link in a social network between the first mobile device and the second mobile device.
 (Paragraphs [0064], [0066], [0077-0078], [0083] teach in response to the device 103 encountering the buddy’s device in the same location (exchange area 102) and based on value countered, automatic segregations by way of capturing the profile is encountered which enables the Software application to allow users to initiate chat request with each other, reading on generating a link in a social network between the first mobile device and the second mobile device);
 	Alen fails to explicitly disclose that the location data collected for each occasion includes a timestamp.
 	In an analogous art, O’Donnell teaches system for providing user-specific content based on the user’s location that includes
 	collecting location data from a set of mobile devices over a time period on multiple occasions, each occasion including a timestamp (Paragraphs [0062],  sensing of MAC addresses of mobile user devices are within a  broadcast area of a Wi-Fi access node during a certain period, see also [0063], 0065] teach wireless access node collect/track data and identify length of stay including timestamp that how many times 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alen with O’Donnell’s system such that collecting location data from a set of mobile devices over a time period on multiple occasions, each occasion including a timestamp in order to quickly determining the time and how often people appear within the area that have the same interests, hobbies such as content sharing among friends.

	Regarding claim 2. Alen and O’Donnell teach the method of claim 1, Alen teaches further comprising:
 	identifying media content delivered to a first respective user of the first mobile device and delivering corresponding media content to respective users of mobile devices of the set of mobile devices having links with the first mobile device including a second respective user of the second mobile device (Paragraphs [0037-0038], [0045],[0083-0084]). 

 	Regarding claim 3. Alen and O’Donnell teach the method of claim 1, Alen teaches further comprising:
 	classifying the link in the social network into tiers based on an amount of the counter, wherein progressively larger threshold amounts associated with the counter correspond to progressively higher tiers (Paragraphs [0006], [0009]).


 	identifying a first media content delivered to a first respective user of the first mobile device and delivering varied media content based on the first media content to respective users of mobile devices of the set of mobile devices having links with the first mobile device including a second respective user of the second mobile device. (Paragraphs [0036-0038] teach sending an internet protocol multicast reading on media content delivered). 

 	Regarding claims 5 and 17. Alen and O’Donnell teach the method of claim 1, Alen teaches wherein co-location is based on any of:
 	the first mobile device and the second mobile device being within a threshold distance of one another the first mobile device and the second mobile device both being located within a predetermined bounded region; or the first mobile device and the second mobile device are both connected to the same local wireless network (Paragraphs [0041-0043] teach first and second mobile device both being located within a predetermined bounded region/exchange area).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alen (US 2014/0057550 A1) in view of O’Donnell et al. (US 2013/0107732 A1) and further view of Hirsch et al. (US 2013/0297468 A1).
 	Regarding claims 6 and 18. Alen and O’Donnell teach the method of claim 1, but is silent on wherein contemporaneously is based on:

In an analogous art, Hirsch teaches a system for tracking time  including providing time information  obtained via timer embedded in an application executing on a device that includes a time tracker (see abstract), (that can track time at any interval including e.g., seconds minutes, tenth of an hour…..  rounding up or down to the nearest time interval or hour; or within a threshold time of one another, see [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Alen and O’Donnell with Hirsch’s system such that rounding to the nearest hour in order to provide an accurate time where the two devices/users are meet.

 	Regarding claim 21. Alen and O’Donnell teach the system of claim 16, Alen teaches wherein the memory further includes instructions causing the processor to identifying media content delivered to a first respective user of the first mobile device, the system further comprising:
 	a web server configures to deliver corresponding media content to respective users of mobile devices of the set of mobile devices having links with the first mobile device including a second respective user of the second mobile device (Paragraphs [0022], [035-0038]).

Allowable Subject Matter
Claims 7- 9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KIET M DOAN/Primary Examiner, Art Unit 2641